UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7207



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH D. LASHLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-97-50, CA-99-658-7)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph D. Lashley, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph D. Lashley seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.*   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court.   United States v. Lashley, Nos. CR-97-50; CA-99-658-7 (W.D.

Va. Apr. 3, 2001).    We further deny Lashley’s pending motion for

transcripts at government expense.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       We find to be without merit Lashley’s claim of district
court abuse of discretion in its failure to consider Lashley’s
late-filed claim under Apprendi v. New Jersey, 530 U.S. 466 (2000),
because among other reasons, Apprendi does not apply retroactively
to cases on collateral review. United States v. Sanders, 247 F.3d
139, 146 (4th Cir. 2001).


                                 2